Citation Nr: 0732793	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  07-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity (DIC) 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1937 to January 
1941, and from April 1941 to September 1945.  The veteran 
died in October 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefits sought on appeal.

A motion to advance the case on the Board's docket due to 
advanced age was received in July 2007, and granted in 
September 2007.  See 38 U.S.C.A. §7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1. At the time of his death, the veteran was service-
connected for bilateral hearing loss, nerve type (100 
percent); and tinnitus (10 percent), for a combined 
disability evaluation of 100 percent, effective November 25, 
2002.   

2.  The veteran's death certificate reflects that he died in 
October 2005; the immediate cause of death was congestive 
heart failure, due to, or as the consequence of, 
arteriosclerotic heart disease; other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death, included diabetes mellitus, type II; and 
degenerative joint disease of the spine and knees. 

3.  There is no evidence of cardiovascular disability, 
diabetes mellitus, or degenerative joint disease of the spine 
and knees during service or until many years thereafter; and 
there is no competent medical evidence of record suggesting a 
relationship between the cause of the veteran's death and his 
active military service.

4.  The preponderance of the evidence is against a finding 
that the veteran's service- connected disabilities either 
caused or contributed substantially or materially to cause 
his death.

5.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his retirement from service, and was 
never a prisoner of war during such service; the appellant 
has not specifically alleged clear and unmistakable error in 
any final rating decision.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated February 2006 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the appellant of: information 
and evidence necessary to substantiate her service connection 
claim for the cause of the veteran's death; information and 
evidence that VA would seek to provide; and information and 
evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to her claim.  In March 2006 and 
May 2006, the RO advised the appellant as to how disability 
ratings and effective dates are established.  
 
The veteran's service medical records, VA medical evidence, 
and private medical evidence are of record.  Thus, the Board 
concludes that all identified and available treatment records 
have been secured.  Furthermore, the Board notes that the 
appellant was afforded the opportunity for a personal 
hearing, but she declined.  VA has done everything reasonably 
possible to assist the appellant with respect to her claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2007).   The Board finds that 
the duties to notify and assist have been met.  


II.  Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).
A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2007).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2007); 
Lathan v. Brown, 7 Vet. App. 359 (1995).


III.  Analysis

The veteran's death certificate reflects that he died in 
October 2005; the immediate cause of death was congestive 
heart failure, due to, or as the consequence of, 
arteriosclerotic heart disease; other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death, included diabetes mellitus, type II; and 
degenerative joint disease of the spine and knees. 

During his lifetime, the veteran was service-connected for 
bilateral hearing loss, nerve type (100 percent); and 
tinnitus (10 percent), for a combined rating of 100 percent, 
effective November 25, 2002.   

On review, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  Initially, 
the Board notes that the appellant has not asserted nor does 
the evidence show that the veteran's cardiovascular 
disability, diabetes mellitus, or degenerative arthritis of 
the spine and knees are related to service.  Service medical 
records are negative for any treatment for, or diagnosis of, 
a cardiovascular disease or heart problems, diabetes 
mellitus, or degenerative joint disease of the spine and 
knees, and there is no evidence of such disabilities until 
many years following separation from service.  38 C.F.R. §§ 
3.307, 3.309 (2007).

The appellant essentially asserts that the veteran's service-
connected hearing loss and tinnitus caused a psychiatric 
disability, which in turn, contributed to his death.  She 
states that the veteran's service connected disabilities 
caused him to become "irritated" and caused him to have a 
nervous condition.    

Review of the VA and private medical evidence does not 
reflect that the veteran had ever been diagnosed with a 
psychiatric disability.  Moreover, there is no objective 
evidence relating any psychiatric disability to the veteran's 
arteriosclerotic heart disease, and subsequent heart failure.  
There is also no evidence suggesting that a psychiatric 
disability was due to the service-connected hearing loss 
and/or tinnitus.  The appellant was asked to submit evidence 
in support of her claim and yet, there is no competent 
evidence of record establishing that the veteran's service-
connected disabilities caused or substantially contributed to 
his death.  In this regard, the Board notes the only evidence 
of record that suggests the veteran's death was due to his 
service-connected disabilities are the appellant's assertion; 
however, there is no indication that the appellant has the 
requisite professional knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
veteran's death.  As noted, the medical evidence of record 
does not show that the veteran had ever been diagnosed with a 
psychiatric disability, and there is no objective evidence of 
record suggesting that any psychiatric disability is related 
to the veteran's heart disease.  Furthermore, there is no 
objective evidence relating the veteran's arteriosclerotic 
heart disease and subsequent heart failure to his service-
connected disabilities.  As a result, any opinion relating 
the veteran's cause of death to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).

In summary, the medical evidence of record fails to show that 
the veteran's service-connected hearing loss and tinnitus 
were contributory causes of the veteran's death.  Thus, the 
Board concludes that the veteran's service-connected 
disabilities did not cause or contribute substantially or 
materially to his death.  The Board sympathizes with the 
appellant; however, as the preponderance of the evidence is 
against her claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, it must be denied.


III.  Entitlement to DIC under 38 U.S.C.A. 1318.

The appellant also asserts that she entitled to DIC 
compensation pursuant to 38 U.S.C.A. § 1318.  In pertinent 
part, Section 1318 of Title 38, United States Code, 
authorizes payment of DIC to a benefits-eligible surviving 
spouse in cases where a veteran's death was not service 
connected, provided the veteran was in receipt of or entitled 
to receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding death.  The statute 
was implemented at 38 C.F.R. § 3.22.

That regulation states that even though a veteran died of non 
service-connected causes, VA will pay death benefits to the 
surviving spouse or children in the same manner as if the 
veteran's death were service-connected if the veteran's death 
was not the result of his own willful misconduct, and, at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability, which 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death, or was 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or was rated by VA as totally 
disabling for a continuous period of not less than 1 year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a) (2007).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation for the 
following reasons: (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issues of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b) (2007).

The veteran was not a prisoner of war during his active 
military duty.  As noted, during his lifetime, he was 
service-connected for bilateral hearing loss and tinnitus.  
The 100 percent evaluation assigned for his bilateral hearing 
loss had been in effect since November 2002, which was 
approximately 3 years prior to his death.  As the veteran was 
not a prisoner of war, and as the veteran, at the time of 
death, was not rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death, and was not rated by VA as totally disabling 
continuously since his release from active duty and for at 
least five years immediately preceding death, the Board finds 
that none of the requirements are met for a grant of DIC 
benefits under 38 U.S.C.A. § 1318.  The record does not 
indicate that the appellant has specifically alleged that 
there was CUE in any final rating decision.  As the appellant 
has not raised this issue, the Board concludes that no 
further action or consideration is warranted as to this 
particular portion of the section 1318 analysis.

Consequently, the appellant's claim for DIC benefits, under 
the provisions of 38 U.S.C.A. § 1318, must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity (DIC) compensation, 
pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


